PER CURIAM.
In this dissolution action, the former husband appeals an order striking as untimely his motion for attorney’s fees, suit money and costs, which was filed forty-five days after entry of the final judgment. We reverse.
Florida Rule of Civil Procedure 1.525 requires that a motion seeking costs and attorney’s fees be served within thirty days after the filing of the judgment. Here, however, the trial court accepted the parties’ stipulation for the reservation of jurisdiction to address fees and costs at a future hearing. The action of the trial court in this regard was tantamount to an enlargement of time under Florida Rule of *1292Civil Procedure 1.090(b), and, consequently, the husband’s motion was not untimely. See Gulliver Acad., Inc. v. Bodek, 694 So.2d 675 (Fla.1997); Fisher v. John Carter & Assocs., Inc., 864 So.2d 493 (Fla. 4th DCA 2004).
REVERSED and REMANDED.
WARNER, STEVENSON and GROSS, JJ., concur.